Citation Nr: 0929141	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran & Spouse


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veteran Affairs (VA) Houston, Texas Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is current seeking to establish automobile and 
adaptive equipment or adaptive equipment.  38 U.S.C.A. 
§§ 5103A, 3901 (West 2002 & Supp. 2007); 38 C.F.R. § 3.326, 
3.808 (2008).  

Though the Veteran has been provided two examinations related 
to his claim, neither examination sufficiently addresses 
whether the Veteran meets the criteria to establish 
entitlement to the benefits sought.  Accordingly, the claim 
must be remanded for the purpose of obtaining such an 
examination.

Further, the Board notes that the Veteran suffered a stroke, 
prior to the grant of service connection for coronary artery 
disease and a medical opinion concerning whether this stroke 
was likely related to his now service connected coronary 
artery disease would be helpful in adjudicating the Veteran's 
claim.  

Accordingly, the case is REMANDED for the following action:


1. The Veteran should be scheduled for a 
VA examination to determine whether he 
meets the criteria for entitlement to 
automobile and adaptive equipment or 
adaptive equipment only.  The claims 
folder should be made available to and 
reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the Veteran's 
respective disorders, including the 
Veteran's own account of the etiology of 
his disabilities.  Subsequently, the 
examiner should determine whether the 
Veteran's service connected disabilities, 
to include coronary artery disease, 
posttraumatic stress disorder (PTSD), 
bilateral lower extremity peripheral 
vascular disease, bilateral lower 
extremity peripheral neuropathy, bilateral 
upper extremity peripheral neuropathy, and 
diabetes mellitus type II, either 
individually or collectively, result in 
the loss, or permanent loss of use, of at 
least one foot or hand, or its equivalent.  
The examiner should also indicate whether 
there is ankylosis, or its equivalent, in 
at least one knee or hip due to service 
connected disabilities, either 
individually or collectively.  

The examiner is advised that loss of use 
of a foot will be held to exist when no 
effective function remains other than that 
which would be equally well served by an 
amputation stump at the site of election 
below knee with use of a suitable 
prosthetic appliance.  Any such 
determination will be made on the basis of 
the actual remaining function, whether the 
acts of balance, propulsion, etc., could 
be accomplished equally well by an 
amputation stump with prosthesis.  
Extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of two 
major joints of an extremity, or 
shortening of the lower extremity of three 
and one-half inches or more, will 
constitute loss of use of the foot 
involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) 
and consequent foot drop, accompanied by 
characteristic organic changes including 
trophic and circulatory disturbances and 
other concomitants confirmatory of 
complete paralysis of this nerve will be 
taken as loss of use of the foot.

The examiner should also determine to the 
extent possible, if the Veteran's 1995 
stroke was likely due to any of his 
service connected disorders, and if so, 
consider this in answering the previous 
questions.

2.  The AMC/RO should review the 
examination report to determine if it is 
in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  Thereafter, the AMC/RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




